—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, dated January 22, 1993, denying the petitioner’s application for an accident disability pension, the petitioner appeals from a judgment of the Supreme Court, Kings County (Huttner, J.), dated April 7, 1994, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Medical Board of the New York City Fire Department, Article 1-B Pension Fund (hereinafter the Medical Board) unanimously determined that, although the petitioner is disabled, his disability is unrelated to his activities in the Fire Department. The Board of Trustees of the Article 1-B Pension Fund (hereinafter the Board of Trustees) was entitled to rely upon the Medical Board’s recommendation (see, Matter of Russo v Board of Trustees, 143 AD2d 674, 676), and we agree with the Supreme Court that the Board of Trustees’ determination was neither arbitrary nor capricious (see, Matter of Petchonka v Board of Trustees, 204 AD2d 646; Matter of Bartsch v Board of Trustees, 142 AD2d 577). Balletta, J. P., Ritter, Copertino and Pizzuto, JJ., concur.